DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Armature having a winding pattern for the armature.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flyer device” in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 lines 4-5, “the flyer device” is lacking antecedent basis, and should be “a flyer device.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (JP 2010-136597 A).
Regarding claim 1, Nakagawa teaches an armature (stator 1), comprising: 
a wound member (4, 5) having a wound portion (41, 51) extending in a radial direction and a pair of outer extension portions (42, 54) extending in a circumferential direction from a radially outer end portion of the wound portion (41, 51); and 
a coil (6) wound on the wound portion (41, 51), wherein 
a concave portion (see annotated Fig 3 below) is provided on an inner side in the radial direction of a base portion of the outer extension portion (42, 54), and is recessed radially outward from a winding outermost diameter position (see annotated Fig 3 below), on an assumption that a virtual straight line contacting the radially inner ends at circumferential tip ends of the pair of outer extension portions (42, 54) is the winding outermost diameter position, and 
a first layer (b0-b4) of the coil (6) includes a first coil (b1), a center of which is positioned radially inward from the winding outermost diameter position and in a range between 0.5 times a coil wire diameter and 1.5 times the coil wire (8) diameter with respect to the winding outermost diameter position, and a second coil (b0), at least a part of which is disposed in the concave portion on the radially outer side of the first coil (b1).

    PNG
    media_image1.png
    404
    505
    media_image1.png
    Greyscale

	Regarding claim 2/1, Nakagawa was discussed above in claim 1. Nakagawa further teaches wherein the wound member (4, 5) includes a core constituent member (4) that has a tooth (41) extending in the radial direction and a pair of core outer extension portion (42) extending in the both circumferential directions from a radial outer end portion of the tooth (41), and an insulator (5) covering at least a part of the tooth (41), and 
the insulator (5) includes a first convex portion (annotated Fig 3 below) configured to restrict the movement of the first coil (b1) inward in the radial direction.

    PNG
    media_image2.png
    598
    551
    media_image2.png
    Greyscale

	Regarding claim 3/1, Nakagawa was discussed above in claim 1. Nakagawa further teaches wherein the wound member (4, 5) includes a core constituent member (4) that has a tooth (41) extending in the radial direction and a pair of core outer extension portion (42) extending in the both circumferential directions from a radial outer end portion of the tooth (41), and an insulator (5) covering at least a part of the tooth (41), and 
the insulator (5) includes a second convex portion (annotated Fig 3) configured to restrict the movement of the first coil (b1) outward in the radial direction.

    PNG
    media_image3.png
    598
    551
    media_image3.png
    Greyscale

	Regarding claim 4/3, Nakagawa was discussed above in claim 3. Nakagawa further teaches wherein a position of a top of the second convex portion (annotated Fig 3 below) is arranged radially inside the winding outermost diameter position (annotated Fig 3 below) and within 0.5 times the coil wire (8) diameter.

    PNG
    media_image4.png
    598
    652
    media_image4.png
    Greyscale

	Regarding claim 5/1, Nakagawa was discussed above in claim 1. Nakagawa further teaches the armature is a stator (1) provided with a rotor (the last paragraph of page 3 of the attached English translation) on a radially inner side of the stator (1).

    PNG
    media_image5.png
    153
    1078
    media_image5.png
    Greyscale

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (JP 2010-136597 A) in view of Kageme (US 2015/01737638).
Regarding claim 6/1, Nakagawa was discussed above in claim 1. Nakagawa further teaches a method for manufacturing the armature according to claim 1, comprising the steps of: winding the coil by using the flyer device (FIG 6 shows a winding machine).
Nakagawa fails to explicitly disclose a method for manufacturing the armature according to claim 1, comprising the steps of: 
(1) winding the coil of the first layer sequentially around the wound portion from a radially inner side to a radially outer side,  
(2) winding the first coil and the second coil sequentially on the outer side in the radial direction on the wound portion, and 
(3) guiding the second coil by the outer peripheral surface of the first coil and arranging the second coil radially outside the first coil and in the concave portion.
Kageme discloses a method for manufacturing the armature (10) according to claim 1, comprising the steps of: 
(1) winding the coil (46U) of the first layer sequentially around the wound portion (50) from a radially inner side to a radially outer side,  
(2) winding the first coil (sequence 6.5) and the second coil (sequence 7.5) sequentially on the outer side in the radial direction on the wound portion (50), and 
(3) guiding the second coil (7.5) by the outer peripheral surface of the first coil (6.5) and arranging the second coil (7.5) radially outside the first coil (6.5) and in the concave portion (FIG 8C).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Nakagawa to incorporate Kageme to teach a method for manufacturing the armature according to claim 1, comprising the steps of: (1) winding the coil of the first layer sequentially around the wound portion from a radially inner side to a radially outer side, (2) winding the first coil and the second coil sequentially on the outer side in the radial direction on the wound portion, and (3) guiding the second coil by the outer peripheral surface of the first coil and arranging the second coil radially outside the first coil and in the concave portion, for the advantages of ensuring the terminal portion of the crossing wire are not misaligned to suppress interference of the terminal portion of the crossing wire.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki (US 11,469,637): issued patent by the same inventor and assignee claiming same foreign priority.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2834